Citation Nr: 0434153	
Decision Date: 12/29/04    Archive Date: 01/05/05	

DOCKET NO.  02-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.   

2.  Entitlement to service connection for a thoracic spine 
disorder. 

3.  Entitlement to service connection for arthritis of the 
hands, knees and hips. 

4.  Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease (PUD) with gastroesophageal reflux 
disease (GERD). 



REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from August 1964 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Degenerative disc and degenerative joint disease of the 
lumbosacral spine was first medically identified in 2000, 
some 25 years after the veteran was separated from military 
service, and there is a complete absence of competent medical 
evidence which in any way relates current findings of low 
back disability to any incident, injury or disease of active 
military service.  

3.  Degenerative arthritis of the thoracic spine is first 
shown in 2000, some 25 years after the veteran was separated 
from military service, and there is a complete absence of 
competent medical evidence which in any way relates current 
findings of mid-back disability to any incident, injury or 
disease of active service.  

4.  There is no evidence of arthritis of the hands, knees, or 
right hip at any time during or after service, and the first 
findings of left hip arthritis are made in 2000, some 
25 years after the veteran was separated from military 
service, and there is a complete absence of competent medical 
evidence which in any way relates these current findings to 
any incident, injury or disease of active military service.  

5.  Peptic ulcer disease and gastroesophageal reflux disease 
are manifested by moderate symptoms with recurring episodes 
of severe symptoms two or three times a year averaging 
10 days in duration, or with continuous moderate 
manifestations, but there is an absence of evidence 
demonstrating that these disabilities result in anemia and 
weight loss, or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times per 
year.  



CONCLUSIONS OF LAW

1.  Arthritis and disc disease of the lumbar spine, and 
arthritis of the thoracic spine, hands, knees, and hips were 
not incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for peptic ulcer disease and gastroesophageal reflux disease 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 
4.10, 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 7203, 
7305, 7308 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Veterans Claims Assistance Act of 2000 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate their claims, and requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims.  

The veteran filed the claim giving rise to the instant appeal 
in February 2000, prior to the adoption of VCAA.  
Nonetheless, the RO notified him in April 2000 of the 
evidence necessary to substantiate his claims (which were 
then all service connection claims) including the necessity 
of demonstrating current disability and evidence relating 
current disability to some incident or injury of military 
service.  The veteran reported that he had received all 
medical treatment regarding the issues claimed from a VA 
Medical Center in Reno or a private St. Mary's Hospital.  All 
of these records were collected and included in the claims 
folder for review.  The veteran's service medical records 
were collected.  The veteran was provided a VA examination 
for ulcer and his stomach which was adequate for rating 
purposes.  The veteran requested and was provided an informal 
decision review officer (DRO) hearing.  In June 2003, the 
veteran was provided another VA examination for ulcer and 
stomach which was adequate for rating purposes.  

In April 2004, while the veteran's claim was still pending, 
he was provided formal notice of VCAA including the expanded 
duties to assist and notify.  The veteran was requested to 
submit any evidence that he might have in his possession 
which was relevant to any of his pending claims.  He was 
informed of the evidence VA was responsible for collecting 
and offered assistance in collecting any evidence he might 
reasonably identify.  He was notified of the evidence 
necessary to substantiate his claims.  In the June 2004 
supplemental statement of the case, the veteran was provided 
the regulatory implementation of VCAA.  During the lengthy 
period that these claims were pending prior to being 
forwarded to the Board, the veteran was notified on multiple 
occasions, principally through statements of the case, that 
the essential evidence necessary to substantiate his service 
connection claims was evidence showing that currently 
identified disabilities were related to some incident, injury 
or disease of active military service many years earlier.  

There is no evidence on file indicating nor any argument from 
the veteran or his representative that there remains any 
additional relevant evidence which is available and which has 
not been collected for review in support of his claims.  The 
Board finds that there is no reasonable likelihood that any 
additional evidence is available.  The Board finds that the 
veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf, that he has been requested to submit any evidence 
which he may have in his possession, and that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referred the veteran's service 
connection claims for disabilities of the lumbar and thoracic 
spine and of the hands, knees and hips for a VA examination 
with a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A (d)(2).  Although there is evidence of 
current disability with respect to the veteran's lumbar and 
thoracic spine and left hip, there is no evidence of current 
disability with respect to the veteran's hands, knees or 
right hip.  In the absence of any competent evidence which in 
any way relates currently identified disability to any 
incident, injury or disease of active military service some 
25 years prior to the veteran's claim, the Board concludes 
there is no duty to obtain such examination with request for 
opinions.  


I.  Service Connection Claims

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when a diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Analysis:  With respect to the veteran's appeal for service 
connection for arthritis of multiple joints, the veteran has 
consistently argued that current disabilities of the 
lumbosacral spine, thoracic spine, hands, knees and hips 
resulted from 35 years of hard employment labor, and that the 
first 10 years of this employment was during military 
service.  In a written statement of April 2000, the veteran 
argued that disability of his back was caused by the 
military's failure to provide proper safety equipment on the 
job, failure to provide adequate sleeping arrangements, with 
poor quality mattresses and canvas cots in Vietnam.  The 
veteran wrote that his back disability began while he was in 
service, but that he was "only sorry it took a lifetime to 
show up."  He had not argued that any of these claimed 
disabilities resulted from any discrete injury or trauma 
during service.  

The service medical records do not appear to be complete; 
however, a physical examination completed in October 1973 
noted no disabilities of the low or mid-back, hands, hips, or 
knees.  A summary of defects at that time noted "none" 
except for a permanent P3 profile for peptic ulcer disease.  
The veteran's physical examination for separation from 
service in June 1974 also failed to identify any injury or 
disease involving the veteran's low or midback, hands, knees 
or hips.  Additionally, there is a complete absence of any 
objective medical evidence demonstrating a chronicity of 
symptoms for any of these claimed conditions for some 
25 years after the veteran was separated from service.  

Commencing in early 2000, the veteran sought treatment with 
VA for multiple complaints with respect to his back.  
February 2000 VA X-ray studies of the lumbosacral spine 
revealed degenerative arthritis from L2 through L5, most 
pronounced at the L3-L4 level, possibly secondary to mild 
scoliosis (convexity toward the right side).  It was also 
noted that the T11-T12 level had degenerative changes.  X-ray 
studies also revealed mild osteoarthritic changes and 
predominantly right paratrochanteric tendon calcification of 
the left hip.  An MRI of the lumbar spine also revealed broad 
bulging of the L3-L4, L4-L5, and L5-S1 disc spaces.  The 
veteran was provided pain medication for chronic low back 
pain with intermittent left leg lumbar radiculopathy.  A June 
2000 EMG and nerve conduction velocity report was interpreted 
as revealing mild chronic left L5-S1 lumbar radiculopathy.  

A private medical record from January 2002 noted that the 55-
year-old veteran was having intense back pain "since injury 
01/00."  This record also noted that the veteran was on 
"injury disability."  

A preponderance of the evidence on file is against the 
veteran's claims of service connection for disabilities of 
the low back, midback, knees, hips, and hands.  The service 
medical records do not show, and the veteran does not claim, 
any acute injury or trauma to any of these areas during 
active military service.  None of these disabilities are in 
any way documented in the service medical records.  There is 
a complete absence of any objective evidence of continuing 
symptoms of any of these areas for some 25 years after 
service.  The first objective clinical findings of arthritis 
and disc disability of the lumbar spine, and arthritis of the 
thoracic spine and left hip are demonstrated in 2000, some 
25 years after the veteran was separated from service.  There 
is no evidence of disabilities or arthritis of the right hip, 
hands or knees at any time during or after service.  

Although the veteran contends that all current findings of 
arthritis and disc disease had their origins in hard labor 
performed for 10 years during active military service from 
1964 to 1974, the veteran does not have the requisite medical 
expertise to provide a competent clinical opinion that 
disability first shown 25 years after service had its origins 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran has also clearly reported on multiple occasions 
that he attributes currently identified disability to 
35 years of hard labor, the first 10 years of which occurred 
during military service.  Although it is well known that 
degenerative arthritis and disc disease generally occur over 
periods of time, there is no basis in the evidence on file to 
conclude that these degenerative changes and disc disease 
first demonstrated in 2000 actually had their origins during 
service or were caused by service, some 25 to 35 years 
earlier.  It is noteworthy that the veteran himself reported 
to a private physician that he suffered an acute injury in 
January 2000 and that he was then on "injury disability."  
No such reports were made to VA medical personnel when the 
veteran commenced treatment with VA facilities in February 
2000.  It is clear, however, that all current positive 
findings cannot likely be attributed to a single incident or 
injury in January 2000.  Nonetheless, in the absence of any 
competent medical evidence relating any of the current 
findings of disc disease and arthritis to any incident, 
injury or disease of active military service decades earlier, 
these claims for service connection must be denied.  


II.  Increased Rating

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of an organ of the body, 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time, if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

There are various post gastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as a "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia.  Those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.

For purposes of evaluating disabilities under § 4.114, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's base-line weight, sustained 
for three months or longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's base-line weight, sustained for three months or 
longer.  38 C.F.R. § 4.112.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instructions under the title "Diseases of the Digestive 
System" do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Duodenal ulcer which is mild with recurring symptoms once or 
twice per year warrants a 10 percent evaluation.  Ulcer with 
moderate overall symptoms and recurring episodes of severe 
symptoms two or three times per year averaging ten days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent evaluation.  Ulcer which is moderately severe 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging ten days 
or more in duration, at least four or more times per year, 
warrants a 40 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

Stricture of the esophagus which is moderate warrants a 
30 percent evaluation and which is severe permitting liquids 
only warrants a 50 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.  

Post-gastrectomy syndromes which are mild with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or continuous mild manifestations 
warrants a 20 percent evaluation.  Post-gastrectomy syndrome 
with moderate symptoms, with characteristic mild circulatory 
systems after meals, but with diarrhea and weight loss 
warrants a 40 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7308.  

Analysis:  The service medical records clearly reveal that 
the veteran had peptic ulcer disease for which he received 
surgery in November 1969.  There is a complete absence of any 
evidence that the veteran required or sought treatment for 
chronic symptoms attributable to peptic or other ulcer or 
because of a postoperative gastrectomy for many years after 
service separation.

In July 1997, the veteran was hospitalized at the private 
St. Mary's Regional Medical Center for abdominal pain, nausea 
and vomiting and an acute gastrointestinal bleed.  An 
endoscopy revealed a large antral ulcer with no active 
bleeding.  At this time the veteran reported that he had had 
a gastrectomy (surgical removal of a portion of the stomach) 
for duodenal ulcers during service as well as a hiatal hernia 
repair.  He reported that since that time he had had chronic 
intermittent symptoms controlled with over-the-counter 
medications.  He reported having had a private endoscopy in 
1983 which examination was normal.  He had been doing well up 
until admission when he felt moderately sick.  He reported 
longstanding pyrosis and regurgitation but no dysphakia or 
odynophagia.  He had not had any abnormal weight loss.  The 
impression was an acute gastrointestinal bleed which was most 
likely a recurrence of his peptic ulcer disease with possibly 
associated helicobacter pylori.  Also found was chronic GERD.  
The veteran was admitted overnight and released the following 
day with a considerable relief of symptoms.

The VA outpatient treatment records on file do not reveal 
that the veteran routinely seeks treatment for PUD and GERD.  

In November 2000, the veteran was provided a VA examination 
for ulcer and stomach.  He reported his history of treatment 
including surgery for gastrectomy and hiatal hernia repair 
during service.  He reported having had dumping symptoms for 
several years after surgery, but they subsided and he had not 
had any such symptoms since that time.  He reported a 
moderate degree of epigastric pain at night for which he took 
Maalox and occasionally Zantac.  He had last been 
hospitalized in July 1997 for an acute GI bleed with nausea 
and vomiting.  The VA physician reviewed these records and 
noted that, in 1997,  the entire gastric body was examined 
and found to be normal, including retroflex views of the 
fundus and cardia.  The scope passed easily toward the 
pylorus and the pylorus was swollen and edematous.  An ulcer 
was found on the anterior aspect of the pylorus.  The 
duodenal bulb was short but normal.  H-pylori testing was 
positive and he was treated appropriately with antibiotics.  
He apparently had a repeat EGD in about three months after 
the admission and apparently was cleared by the 
gastroenterologist at that time.  

The VA physician reported that it was not clear what the 
operation was that was performed in 1969 if the entire 
stomach could be visualized in 1997.  An upper GI series was 
to be obtained.  Physical examination revealed the veteran 
was 5 feet 8 inches tall and weighed 205 pounds.  He had not 
lost any weight and had in fact gained weight because of 
reported limitation of activities.  Abdominal examination was 
negative without tenderness or masses.  There was a vertical 
midline scar extending from the xiphoid down around the 
umbilicus about 26 centimeters and there was no indication 
that the scar was tender or painful.  The upper GI series 
obtained pursuant to this examination included scout films 
revealing multiple surgical clips near the gastroesophageal 
junction.  The esophagus had a normal motility and mucosal 
pattern with no evidence of obstruction.  There was a large 
amount of gastroesophageal reflux but no evidence of 
esophagitis.  The stomach was well distended with no mass or 
ulceration.  There was a surgical removal of the distal 
stomach with end-on-end anastomosis.  

The veteran was provided another VA examination for ulcer and 
stomach in June 2003.  The veteran's claims folder was made 
available and viewed in conjunction with the examination.  
The veteran reported chronic pyrosis and regurgitation.  The 
last time the veteran experienced hematemesis (vomiting of 
blood) was in 1997.  That was also the last time he bled from 
peptic ulcer.  The veteran attributed a 23-pound gain in 
weight to the fact that he was not working.  Review of the 
veteran's VA medical records showed that he had a normal 
hemiglobin and hematocrit with no anemia identified.  
Previous X-ray studies did reveal clips from hiatal hernia 
repair but there was no evidence of a hiatal hernia remaining 
during the current physical examination.  The veteran rarely 
suffered from diarrhea.  He had not had any hospitalizations, 
emergency room visits or surgeries since his last evaluation.  
The conclusion from examination was that the veteran had a 
continuous "moderate manifestation" with no evidence of 
anemia or weight loss, and no evidence of bleeding since 
1997.  

A preponderance of the evidence on file is against an 
evaluation in excess of 20 percent for the veteran's service-
connected PUD and GERD.  The evidence is consistent with the 
20 percent evaluation authorized under Diagnostic Code 7305 
for duodenal ulcer reflective of overall moderate symptoms 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration, or continuous moderate 
manifestations.  The veteran certainly is not shown to have 
two or three ten-day exacerbations per year, and the current 
20 percent evaluation assigned is based upon what is 
established in the clinical evidence on file as "continuous 
moderate manifestations."  Under this diagnostic code, the 
veteran does not meet nor nearly approximate the criteria for 
the next higher 40 percent evaluation because he is not shown 
by any evidence on file to have moderately severe impairment 
of health manifested by anemia and weight loss or recurrent 
incapacitating 10-day episodes four or more times per year.

Further, no higher evaluation is warranted for chronic 
pyrosis or regurgitation.  The veteran is not shown to have a 
moderate (or any) restricture of the esophagus sufficient to 
warrant the next higher 30 percent evaluation under 
Diagnostic Code 7203.  Additionally, the 20 percent 
evaluation currently assigned is also appropriate under 
Diagnostic Code 7308 for post gastrectomy syndromes as the 
base line, minimum evaluation warranted for an individual who 
has had a portion of his stomach surgically removed.  The 
next higher 40 percent evaluation, however, is not warranted 
as the veteran is not shown to have characteristic mild 
circulatory symptoms after meals with diarrhea and weight 
loss.  

In written statements, the veteran has argued that he has 
received multiple diagnoses; among them peptic ulcer, 
duodenal ulcer, gastric ulcer, and possibly others.  As 
provided in the above-recited regulations, coexisting 
abdominal conditions are not to be separately evaluated.  
Instead, VA adjudicators are to carefully review the evidence 
on file in conjunction with the diagnostic criteria and to 
provide a veteran with the single highest schedular 
evaluation which is appropriate to evaluate his collective 
degree of symptoms.  That is, the veteran may not receive 
separate compensable evaluations for multiple coexisting 
abdominal conditions.  See 38 C.F.R. §§ 4.113, 4.114.  

The most recent VA examination performed in June 2003 notes 
that the veteran has a history of a "continuous moderate 
manifestation with no evidence of anemia or weight loss."  
This finding fairly and accurately characterizes the balance 
of the clinical evidence on file, and warrants the assignment 
of the currently assigned 20 percent evaluation under 
Diagnostic Code 7305 for ulcer with continuous moderate 
manifestations.  The only incapacitating episode documented 
anywhere on file is the acute GI bleed the veteran suffered 
in July 1997, and it must be noted that that admission was 
only for two days and did not reflect a 10-day period of 
incapacitation.  





ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.  

Entitlement to service connection for a thoracic spine 
disorder is denied.  

Entitlement to service connection for arthritis of the hands, 
knees and hips is denied.  

Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease with gastroesophageal reflux disease is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



